Merrick, O. J.
This is a motion to dismiss the appeal which is taken from an interlocutory order made by the Fourth District Court, directing this cause to be transferred to the Sixth District Court and there cumulated with the insolvent proceedings of the defendant.
The order seems to have been made under the 33d section of the Act of 1855, p. 437.
The motion to dismiss the appeal is based on the ground that an interlocutory order transferring a cause to another court does not occasion irreparable injury, *301although it may occasion delay. The authorities seem to sustain this view of appellee’s counsel, and we think the appeal must be dismissed. C. P., 538, 566; Agnes v. Judice, 3 M. 171,187; Kelly v. Breedlove, 9 M., 492; Todd v. Andrews, 3 N. S., 25; Powell v. Keller, 1 An., 25.
It is, therefore, ordered, that the appeal in this case be dismissed at the costs of the appellant.